El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
Julio Solla radicó una demanda en la Corte de' Distrito de San Juan contra Petra B. Yda. de Marín, L. Alvarez y Rafael Ruiz. La causa de acción en cuanto a la primera demandada se basa en que ésta radicó una demanda en la Corte Municipal de San Juan contra el abora demandante en cobro de dinero, sabiendo que dicha demanda era improce-dente y que el señor Solla no le debía cantidad alguna. La causa de acción en cuanto a los otros dos demandados se basa en que éstos prestaron fianza de $200 para responder de los daños y perjuicios que pudiera ocasionar un embargo trabado por Petra Yda; de Marín en la demanda que da origen a este pleito. El señor Solla reclama en esta de-manda la cantidad de $200 por concepto de honorarios de abo-*121g’ado en la corte municipal y en la corte de distrito. Reclama además $45 diarios que dejó de ganar por haber tenido que comparecer tres días ante la corte municipal y la corte de distrito por razón de la demanda de doña Petra B. Yda. de Marín. Alega el demandante que a consecuencia del embargo trabado sobre el dinero que tenía en el Banco Comercial de Puerto Rico, se vió obligado a no dar cumplimiento a una obligación que babía concertado sobre compra de ganado, de-jando de ganar en esa transacción la cantidad de $400. So-licita una suma adicional de $2,000 de daños y perjuicios ocasionados por los malos ratos y trastornos sufridos y por la humillación a que ha sido sometido, la cual afecta su cré-dito comercial y los negocios a que se dedica, todo lo cual proviene de la demanda y el embargo efectuados por Petra B. Yda. de Marín.
Los señores Rafael Ruiz y L. Alvarez fueron emplazados debidamente. La Sra. Petra B. Yda. de Marín fué empla-zada por edictos, debido al hecho de que se encontraba en los Estados Unidos al tiempo de radicarse la demanda, pero no se le embargaron bienes en Puerto Rico. Los demandados Rafael Ruiz y L. Alvarez presentaron una excepción previa ante la corte de distrito por falta de jurisdicción, la cual fué declarada con lugar. Posteriormente el abogado del deman-dante presentó uña moción de reconsideración de la resolu-ción de la corte sobre la referida excepción previa y la corte reconsideró su resolución y declaró sin lugar la excepción previa por falta de jurisdicción, concediendo diez días a los demandados para contestar.
Los demandados presentaron entonces una excepción pre-via por falta de hechos, la cual fué declarada con lugar por la corte de distrito, concediéndole un plazo al demandante para que enmendara la demanda, si ésta era susceptible de enmienda. El demandante solicitó de la corte que dictara sentencia sobre las alegaciones y ésta así lo hizo, agregando en dicha sentencia que declaraba sin lugar la demanda por *122el motivo adicional de que la corte no tenía jurisdicción sobre los demandados' L. Alvarez y Rafael Ruiz. De esta sentencia el demandante lia apelado a este tribunal.
Los demandados Rafael Ruiz y L. Alvarez establecen la excepción privilegiada de falta de jurisdicción alegando que . Petra B. Yda. de Marín, demandante en el pleito municipal, no es ni ba sido nunca una verdadera parte demandada en el presente litigio. La acción se ba seguido exclusivamente contra los demandados apelados, quienes suscribieron a favor de Julio Solla el contrato de fianza que se relaciona en la demanda. Arguyen dichos demandados que la única rela-ción jurídica existente entre ellos y el demandante apelante surge del contrato de fianza, en virtud del cual se obligaron a indemnizar daños y perjuicios por la cantidad cLe $200. Agregan que, aceptando como ciertas todas las alegaciones de la demanda, no podría dictarse sentencia contra ellos por una cantidad mayor de $200, que es la suma a que asciende la fianza.
No bay duda alguna de que la Sra. Petra B. Yda. de Ma-rín no ba estado nunca bajo la jurisdicción de la corte inferior. Como dijo esta corte al declarar sin lugar una moción de de-sestimación presentada por la parte apelada, esta señora no es ni ba sido nunca una verdadera parte demandada en el presente litigio. Así lo reconoció el mismo demandante en su alegato presentado ante este .tribunal oponiéndose a la moción de la parte apelada para que se desestimase el recurso interpuesto. En dicbo alegato dice el demandante que la sentencia dictada en este caso se contrae única y exclusiva-mente a los demandados L. Alvarez y Rafael Ruiz, que fueron los que comparecieron estableciendo excepciones, y no a la Sra. Yda. de Marín, quien no puede ser afectada por una modificación o revocación de la sentencia apelada, porque los tribunales de Puerto Rico no ban adquirido jurisdicción sobre ella.
La corte de distrito sostiene que la demanda no aduce' be-*123dios suficientes para sostener una causa de acción y agrega como motivo adicional que carece de jurisdicción sobre los demandados apelantes. Aún en la hipótesis de que existiese causa de acción contra los demandados, la ausencia de juris-dicción es a nuestro juicio clara, porque los fiadores no pue-den ser responsables por una cantidad mayor de $200, que fue la fianza exigida por la corte municipal para decretar el embargo. Esta cantidad está fuera de la jurisdicción de la corte de distrito. En cuanto a la Sra. Petra B. Yda. de Marín, no se ba establecido controversia alguna entre ella y el demandante, porque no ba sido parte en este litigio ni ba comparecido, ni existen probabilidades de su comparecencia. El becbo de que se reclame una suma mayor de $500 y que se baga figurar en la demanda a una persona que nunca ba estado bajo la jurisdicción de la corte, no puede conceder ju-risdicción a diebo tribunal sobre la persona de los demandados que en ningún caso serían responsables por una suma superior al importe de la fianza.

Debe confirmarse la sentencia apelada.